DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,144,800 to Shioya et al. (Shioya) in view of US Patent Application Publication No. 2009/0159147 to Yamaguchi et al. (Yamaguchi) and US Patent Application Publication No. 2012/0112453 to Stalcup, II et al. (Stalcup).

In Reference to Claim 1
Shioya teaches (see Shioya and Fig. 1 as annotated by the Examiner below):
An exhaust pipe structure comprising:
A front bank exhaust pipe (Fig. 1 – reference characters 8, 10) connected to an exhaust manifold (4) on a front bank (2) of the V engine (1);
A rear bank exhaust pipe (9) adapted to connect an exhaust manifold (5) on a rear bank (3) of the V engine to the front bank exhaust pipe;
A branched section (C) between the front bank exhaust pipe and the rear bank exhaust pipe;
An intermediate exhaust pipe (IEP) connected to a downstream side of the front bank exhaust pipe, with a catalytic converter (13) being attached to the intermediate exhaust pipe; and
A rear exhaust pipe (REP) connected to a downstream side of the intermediate exhaust pipe.
Shioya does not teach the following which is taught by Yamaguchi (see Yamaguchi and Fig. 1Y below):
A muffler (Fig. 1Y – reference character 21) being attached to the rear exhaust pipe (13),
Wherein the front bank exhaust pipe (11) and the intermediate exhaust pipe (12) are connected with each other via a ball joint (14), and
Wherein the intermediate exhaust pipe and the rear exhaust pipe are connected to each other via a ball joint (15).

Wherein a flexible pipe (Fig. 2 – reference character 10), configured to elastically deform, is attached to the front bank exhaust pipe on a side upstream of the branched section, the flexible pipe including bellows (12) configured to be expanded and contracted axially (Stalcup paragraphs [0019] – [0020]*).
* – It is to be noted that while Stalcup does not explicitly teach a branched section, the flexible pipe would be upstream of the branched section of Shioya when added to the exhaust manifold system of Shioya at pipe joint (PJ).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamaguchi to include a muffler in the rear exhaust pipe as well as to connect the front bank exhaust pipe, the intermediate exhaust pipe, and the rear exhaust pipe to each other via ball joints within the exhaust manifold system of Shioya since mufflers are well known in the art to dampen engine noises and the ball joints enable loads from the weight of the separate exhaust pipes to combine to be almost zero as taught by Yamaguchi (paragraph [0007]).  It would have been further obvious to have applied the teaching of Stalcup to include a flexible pipe comprising a bellows at a position upstream of the branched section within the exhaust manifold system of Shioya, as modified by Yamaguchi, since it would enable the absorption of linear thermal expansion and contraction of the exhaust piping; absorption of undesirable vibrations input into the 

In Reference to Claim 2
Neither Shioya nor Yamaguchi teach the following which is taught by Stalcup:
In addition to all the limitations of claim 1 discussed above, wherein the flexible pipe is placed under an oil pan of the V engine (as seen from Fig. 1*).
* – It is to be noted that the flexible pipe of Stalcup is disposed in the exhaust manifold system of Shioya at pipe joint PJ which is directly below the engine 1 and would also be under an oil pan of the engine of Shioya.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stalcup to dispose the flexible pipe below an oil pan of the engine within the exhaust manifold system of Shioya, as modified by Yamaguchi, since it would enable the absorption of linear thermal expansion and contraction of the exhaust piping; absorption of undesirable vibrations input into the exhaust piping; and compensation of misalignments in the exhaust piping as taught by Stalcup (paragraph [0020]).


In Reference to Claim 3
Neither Shioya nor Yamaguchi teach the following which is taught by Stalcup:
In addition to all the limitations of claim 1 discussed above, wherein the flexible pipe further comprises a cylindrical cover (Fig. 2 – reference character 14) covering the bellows (as seen from Fig. 2 and Stalcup paragraph [019]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stalcup to cover the bellows with a cylindrical cover within the exhaust manifold system of Shioya, as modified by Yamaguchi, since it would serve to dampen vibrations, protect the bellows, prevent elongation of the bellows under pressure, and form a thermally insulating dead space around the bellows as taught by Stalcup (paragraph [0021]).


    PNG
    media_image1.png
    357
    667
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    477
    589
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    535
    714
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  The objections to the drawings and claims are hereby withdrawn.
Applicant’s arguments and amendment, however, fail to overcome the new rejection of claims under 35 U.S.C. 103, necessitated by applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al. (US 2018/0363536); Cox et al. (US 2018/0252141); Barbely et al. (US 2016/0160733); Kim (US 2015/0204470); Thomas et al. (US 2012/0056414); Taira et al. (US 2006/0081302); Kim (US 2006/0017285); Atansoski et al. (US 2004/0100096); Kang (US 2004/0036281); Shin (US 2002/0041095); Steenackers et al. (US 6,260,652); and Watanabe et al. (US 6,151,893) all show devices in the general state of the art of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746